Exhibit 10.23
 
PLEDGE AGREEMENT



THIS PLEDGE AGREEMENT ("Agreement") is made and entered into as of September 28,
2012, by and between DIGITAL CINEMA DESTINATIONS CORP., a Delaware limited
liability company (collectively, even if only one (1) entity, the "Members") and
(ii) NORTHLIGHT TRUST I, a Delaware statutory trust ("NORTHLIGHT").  The
Members, together with their respective successors and assigns, are sometimes
referenced herein individually as an "Assignor" and collectively as the
"Assignors" and NORTHLIGHT together with its successors and assigns, is
referenced herein as the "Assignee."   Assignors and Assignee are sometimes
referenced herein as the "Party(ies)."


BACKGROUND


A.           NORTHLIGHT has agreed to loan to Assignor up to the sum of Ten
Million and No/100 Dollars ($10,000,000.00) (the "Loan"), pursuant to the terms
of a certain Loan Agreement of even date herewith, between NORTHLIGHT and
Assignor, DC Westfield Cinema LLC, a Delaware limited liability company, DC
Cranford Cinema LLC, a Delaware limited liability company, DC Bloomfield Cinema
LLC, a Delaware limited liability company, DC Cinema Centers, LLC, a Delaware
limited liability company, DC Lisbon Cinema LLC, a Delaware limited liability
company, each individually, a “Borrower”, and collectively, the “Borrowers” (the
"Loan Agreement") and as further evidenced by a certain Promissory Note of even
date herewith payable by Assignor to NORTHLIGHT (the "Note"; the Loan Agreement,
Note, this Agreement and related documents are sometimes referenced herein
individually as a “Loan Document” and collectively as the “Loan Documents”).
 
B.           Assignor, in turn, is the sole member of:
 
(i)           DC Westfield Cinema, LLC, a Delaware limited liability company
(the “Westfield”).  Westfield was formed as of October 12, 2010, by the
recording of Westfield's Certificate of Formation, identified as Entity File
Number 4883762 in the Office of the Secretary of State in the State of Delaware,
pursuant to a Limited Liability Company Agreement dated as of October 12, 2010
(the "Westfield Agreement").
 
(ii)           DC Cranford Cinema, LLC, a Delaware limited liability company
(“Cranford”).  Cranford was formed as of October 12, 2010, by the recording of
Cranford’s Certificate of Formation, identified as Entity File Number 4883760 in
the Office of the Secretary of State in the State of Delaware, pursuant to a
Limited Liability Company Agreement dated as of October 12, 2010 (the "Cranford
Agreement").
 
(iii)           DC Bloomfield Cinema, LLC, a Delaware limited liability company
(“Bloomfield”).  Bloomfield was formed as of January 13, 2011, by the recording
of Bloomfield’s Certificate of Formation, identified as Entity File Number
4926790 in the Office of the Secretary of State in the State of Delaware,
pursuant to a Limited Liability Company Agreement dated as of January __, 2010
(the "Bloomfield Agreement").
 
 
(1)

--------------------------------------------------------------------------------

 
 
Exhibit 10.23
 
(vi)           DC Cinema Centers, LLC, a Delaware limited liability company
(“Cinema Centers”).  Cinema Centers was formed as of April 25, 2011, by the
recording of Cinema Centers’ Certificate of Formation, identified as Entity File
Number 4973185 in the Office of the Secretary of State in the State of Delaware,
pursuant to a Limited Liability Company Agreement dated as of March __, 2011
(the "Cinema Centers Agreement").
 
(v)           DC Lisbon Cinema, LLC, a Delaware limited liability company
(“Lisbon”).  Lisbon was formed as of January 5, 2012, by the recording of
Lisbon's Certificate of Formation, identified as Entity File Number 4883762 in
the Office of the Secretary of State in the State of Delaware, pursuant to a
Limited Liability Company Agreement dated as of January 9, 2012 (the "Lisbon
Agreement").
 
Westfield, Cranford, Bloomfield, Cinema Centers and Lisbon are referred to both
individually and collectively as the “Operating Company”.  The Westfield
Agreement, Cranford Agreement, Bloomfield Agreement, Cinema Centers Agreement
and Lisbon Agreement are referred to both individually and collectively as the
“Operating Company Agreement”.
 
C.           Assignor, as the sole member of the Operating Company, is pledging
its "Membership Interest" (as hereinafter defined) in Operating Company as
security for the Loan.
 
D.           Assignor is the sole member of Operating Company and Operating
Company will derive a substantial economic benefit from the Loan.
 
NOW, THEREFORE, in consideration of the sum of $10.00 and for other good and
valuable consideration received by Assignors, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, covenant and agree as follows:


1.           Certain Definitions.   Capitalized terms not defined herein shall
have the meanings ascribed thereto in the Loan Agreement.  In addition to the
words and terms defined elsewhere in this Agreement, the following words and
terms shall have the following meanings:
 
A.           "Collateral" shall mean, collectively, the Membership Interest and
all Proceeds.
 
B.           "Event of Default" shall mean (i) a default (beyond any applicable
grace or notice period) in the performance by Assignor of any covenant
hereunder; (ii) material inaccuracy, as of the date hereof, in any of the
representations or warranties made by Assignor hereunder; or (iii) the
occurrence of any Event of Default under any of the Loan Documents.
 
C.           "Membership Interest" shall mean, collectively, each of Assignor's
interests as a member (now owned or hereinafter acquired) in Operating Company,
together with all proceeds, rents, income, increases, profits and related
rights, all sums or distributions (whether made in cash, tangible or intangible
property of any kind or character, or otherwise) due or to become due to
Assignor including all profits and income, and the accounts thereof, all surplus
and capital, and the accounts thereof, all rights (if and to the extent provided
in the Operating Company Agreement) in specific Operating Company property,
including, if applicable, the equal right with the other members to possess the
same for the Operating Company purposes, the rights, but not the duty, to
participate in the management and administration of Operating Company's business
and affairs, to require any information and account of the Operating Company's
transactions and all other matters relating to the business and financial
condition of the Operating Company, to inspect the Operating Company's books and
records, including federal, state and local income tax returns, during the
continuance of the Operating Company and to receive all allocations of loss,
deduction, credit and other tax benefits allocable to Assignor from the
Operating Company, and any and all other rights, title and interest of Assignor
in the Operating Company and under the Operating Company Agreement, whether now
existing or hereafter acquired or created, together with all products, proceeds,
substitutions and additions of or to any of the foregoing.
 
 
(2)

--------------------------------------------------------------------------------

 
 
Exhibit 10.23
 
D.           "Obligations" shall mean (i) all obligations and indebtedness of
Borrower under the Loan Documents, whether of principal, interest, fees,
expenses or otherwise now existing or hereafter contacted or incurred, and all
extensions, renewals, refinancings, refunding, increases or decreases in the
amount of such obligations and indebtedness in whole or in part; (ii) all costs
and expenses incurred by Assignee in the collection of any of the obligations or
indebtedness described in (i) above, including without limitation, reasonable
in-house and outside counsel attorneys’ fees and legal expenses; and (iii) all
future advances made by Assignee in accordance with the Loan Documents for the
protection or preservation of the Collateral or any portion thereof.
 
E.           "Operating Company Agreement" shall have the meaning in Recital B
above (as the foregoing may have been amended or any hereafter be amended, from
time to time).
 
F.           "Proceeds" shall mean whatever is received when a Membership
Interest or Proceeds are sold, exchanged, collected or otherwise disposed of,
both cash and non-cash, and all payments or distributions paid or payable on
account of the Membership Interest.
 
2.           Security.  As security for the full and timely payment of the
Obligations in accordance with the terms thereof and of the respective
instruments or agreements now or hereafter evidencing the Obligations, Assignor
agrees that Assignee shall have, and hereby grants to and creates in favor of
Assignee, a security interest, under the New York Uniform Commercial Code (as in
effect on the date hereof and as amended form time to time) (hereinafter called
the "Code"), in and to all of Assignor's right, title and interest, whether now
existing or hereafter arising, created or acquired in, to and under the
Collateral.  In connection with the granting of such a security interest,
Assignor hereby collaterally assigns, transfers and sets over unto Assignee, all
of Assignor's right, title and interest, whether now existing or hereafter
arising, created or acquired in, to and under the Collateral.
 
3.           Limitations on Assignee's Obligations Under the Operating Company
Agreement.  Assignor acknowledges and agrees that, until such time as Assignee
or its successors or assigns acquires title to the Membership Interest, this
Agreement shall not in any way obligate Assignee or any of its successors and
assigns to perform any of the now existing or hereafter accruing obligations of
Assignor under the Operating Company Agreement, whether heretofore or hereafter
accruing or arising, all with the same effect as though this Agreement had not
been executed or delivered by Assignor.
 
 
(3)

--------------------------------------------------------------------------------

 
 
Exhibit 10.23
 
4.           Assignee Has Rights and Remedies of a Secured Party.  In addition
to all rights and remedies given to Assignee by this Agreement or any other Loan
Document, Assignee shall have all the rights and remedies of a secured party
under the Code.
 
5.           Provisions Applicable to the Collateral.  The parties hereto agree
that, at all times during the term of this Agreement, the following provisions
shall be applicable to the Collateral:
 
A.           Assignor shall keep accurate and complete books and records
concerning the Collateral owned by it in accordance with the provisions of the
Loan Documents.
 
B.           Assignee shall have the right to review the books and records of
Assignor pertaining to the Collateral and to copy the same and make excerpts
therefrom all at such reasonable times and as often as Assignee may reasonably
request.
 
C.           Assignor shall maintain and keep its principal place of business at
the addresses more particularly set forth in Section 11H below, and at no other
location, without giving Assignee thirty (30) days prior written notice of any
address change.
 
D.           Promptly upon request of Assignee from time to time, Assignor shall
furnish Assignee with information concerning the Collateral as Assignee may
reasonably request, including copies of all notices and communications with
respect to the Operating Company or its respective properties, assets,
operations or business which may be sent by Assignor to, or received from, the
Operating Company.
 
E.           As long as Assignor retains title to the Membership Interest,
Assignor shall have the right to exercise all voting and other rights under or
pertaining to the Collateral; provided, however, all such rights and privileges
shall be exercised in a manner which does not cause a violation of or default
hereunder or under the Loan Agreement or any other Loan
Document.  Notwithstanding and in limitation of the foregoing, Assignor does not
retain and hereby acknowledges Assignee’s sole power and authority to cause the
Company or its Manager, as the case may be, to reject any lease of real estate
within the context of a bankruptcy involving the Assignor.  Assignee
additionally has the right to take those action it deems necessary to protect
Assignee’s direct or indirect interest in any such lease of real estate.
 
F.           Assignor will not authorize or consent to any amendment, revision
or modification of the Operating Company Agreement without the prior written
consent of Assignee.
 
G.           Except as permitted under the Loan Agreement, Assignor and the
Operating Company shall not permit, without the prior written consent of
Assignee (and otherwise in accordance with the provisions of the Loan
Agreement):  (i)  any new member to be admitted to the Operating Company, or
(ii) any transaction which would have the effect of diluting Assignor's
Membership Interest.  Any violation of the terms hereof shall, at the option of
Assignee, constitute a default hereunder, and Assignee shall have no obligation
to allege or show any impairment of its security thereby and may pursue any
legal or equitable remedies for default without such allegation or showing.
 
 
(4)

--------------------------------------------------------------------------------

 
 
Exhibit 10.23
 
H.           Assignor has and will have good and marketable title to the
Collateral from time to time owned or acquired by it, free and clear of all
liens, encumbrances and security interests, except security interests granted to
and created in favor of Assignee.  Assignor will defend such title against the
claims and demands of all persons whomsoever.
 
I.           Assignor will not, without the prior written consent of Assignee,
(i) borrow against the Collateral from any person, firm or corporation other
than Assignee, (ii) create, incur, assume or suffer to exist any mortgage, lien,
charge or encumbrance on, or security interest in, or pledge of or conditional
sale or other title retention agreement with respect to any of the Collateral
except the security interest created hereunder, or sell or transfer any of the
Collateral, (iii) permit any levy or attachment to be made against any of the
Collateral except any levy or attachment relating to this Agreement, or (iv)
permit any financing statement to be on file with respect to any of the
Collateral, except financing statements in favor of Assignee.
 
J.           Assignor will faithfully preserve and protect Assignee’s security
interest in the Collateral and will, at its own cost and expense, cause said
security interest to be perfected and to continue to be perfected, and for such
purpose Assignor will from time to time at the request of Assignee execute and
file or record, or cause to be filed or recorded, such instruments, documents
and notices, including without limitation, financing statements and continuation
statements, as Assignee may deem reasonably necessary or advisable from time to
time in order to perfect and continue perfected said security
interest.  Assignor will do all such other acts and things and execute and
deliver all such other instruments and documents, including without limitation,
further security agreements, pledges and assignments, as Assignee may reasonably
deem necessary or advisable from time to time in order to perfect, preserve and
continue as perfected the priority of said security interest as a security
interest in the Collateral prior to the rights of all other persons therein or
thereto except for Assignee.  Upon payment in full of the Loan, Assignee will
promptly file a termination of any UCC financing statements of record relating
to the Collateral.
 
K.           Assignor does hereby irrevocably constitute and appoint Assignee
its true and lawful attorney, coupled with the interest created hereby, with
full power of substitution, for Assignor and in its name, place and stead, at
any time after the occurrence and during the continuance of any Event of
Default, to ask, demand, collect, receive, receipt for, sue for, compound and
give acquittance for any and all sums or properties which may be or become due,
payable or distributable in connection with or with respect to the Collateral,
with full power to settle, adjust or compromise any claim thereunder or therefor
as fully as Assignor could itself do, and to endorse or sign the name of
Assignor on all negotiable instruments and any other commercial paper given in
payment or in part payment thereof, and all documents of satisfaction, discharge
or receipt required or requested in connection therewith, and in its discretion
to file any claim or take any other action or proceeding, either in its own name
or in the name of Assignor, or otherwise, which Assignee may deem necessary or
appropriate to collect or otherwise realize upon any and all of the Collateral,
or which may be necessary or appropriate to protect and preserve the right,
title and interest of Assignee in and to such Collateral and the security
intended to be afforded hereby.
 
 
(5)

--------------------------------------------------------------------------------

 
 
Exhibit 10.23
 
Assignor’s exact legal name is correctly set forth next to its name in Section
11H below.  Assignor will not cause or permit any change to be made in its name,
identity, or corporate, trust, limited liability company or partnership
structure, unless Assignor shall have notified Assignee in writing of such
change at least thirty (30) days prior to the effective date of such change, and
shall have first taken all action required by Assignee for the purpose of
further perfecting or protecting the lien and security interest of Assignee in
the Collateral.  Assignor’s  principal place of business and chief executive
office, and the place where it  keeps its books and records relating to the
Collateral has for the preceding four months (or, if less, the entire period of
the existence of Operating Company) been and will continue to be (unless
Assignor notifies Assignee of any change in writing at least thirty (30) days
prior to the date of such change) the address of Assignor set forth in Section
11H.  Assignor’s FEIN/Social Security Number is 27-3164577 and Assignor’s
charter number assigned by the state of incorporation or organization is
Delaware.  Assignor shall promptly notify Assignee (i) of any change of its
organizational identification number, or (ii) if Assignor does not now have an
organizational identification number and later obtains one, of such
organizational identification number.


6.           Representations and Warranties.  Assignor represents and warrants
to Assignee as follows:
 
A.           The Operating Company is a valid and subsisting limited liability
company and is duly organized and existing under the laws of the State of
Delaware; the Operating Company Agreement is and remains in full force and
effect, and a true, complete and correct copy of the Operating Company Agreement
has been delivered to Assignee;
 
B.           Assignor has full right, power and authority to enter into this
Agreement;
 
C.           Assignor is the owner of all Membership Interests in the Operating
Company and is entitled to the rights and benefits thereof as set forth in the
Operating Company Agreement;
 
D.           Neither Assignor nor the Operating Company has made any assignment
for the benefit of creditors and there has not been filed any petition in
bankruptcy (or any other commencement of a bankruptcy or similar proceeding) by
or against Assignor or the Operating Company under any applicable bankruptcy,
insolvency, reorganization or similar law;
 
E.           There is no agreement in effect with respect to either Assignor or
the Operating Company, other than any agreement with Assignee, which would in
any manner impair or prohibit the terms of this Agreement or the assignment of
the Collateral as provided hereunder;
 
F.           Neither the execution or the delivery or this Agreement nor
compliance with the terms and provisions hereof on the part of Assignor will
violate any statute, license or regulation of any governmental authority or will
breach, conflict with, or result in a breach of any of the terms, conditions or
provisions of any agreement or instrument, other than any agreement with
Assignee, to which Assignor or the Operating Company is a party or may be bound,
or constitute a default thereunder, or result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever upon or give to others
any interest or rights, including rights of termination or cancellation, in or
with respect to, any of Assignor's or the Operating Company's property, assets,
contracts, licenses or business;
 
 
(6)

--------------------------------------------------------------------------------

 
 
Exhibit 10.23
 
G.           There are no mortgages encumbering the Property owned by Operating
Company other than the mortgage in favor of Senior Lender; and
 
H.           Assignor's principal place of business is as set forth in Section
11H below.
 
The representations and warranties set forth in this Section 6 shall survive the
execution, delivery and performance of this Agreement.


7.           Events of Default.
 
A.           In the event that any one or more Events of Default shall occur and
be continuing or shall exist, then and in such event, Assignee shall have such
rights and remedies in respect thereof which it may have at law or in equity or
under this Agreement, including without limitation, the right to acquire
Assignor's respective Membership Interests in the Operating Company pursuant to
this assignment of such Membership  Interests, and, in such event, the party
acquiring same shall have the right, but not the obligation, to be admitted as a
member in the Operating Company with respect to each such Membership Interest,
and the right to take possession of the same and to sell all or any portion of
the Collateral at public or private sale, after ten (10) days prior written
notice, at such place or places and at such time or times and in such manner and
upon such terms, whether for cash or on credit, as Assignee in its sole
discretion may determine, but in all respects in compliance with the
requirements of the Uniform Commercial Code.  Assignee shall apply the Proceeds
of any such sale and any Proceeds received by Assignee first to the payment of
the reasonable costs and expenses incurred by Assignee in connection with such
sale or collection, including without limitation, reasonable attorneys' fees and
legal expenses, and second to the payment of all Obligations then due, whether
on account of principal or interest or otherwise, as Assignee in its sole
discretion may elect.
 
B.           Assignee may pursue its rights under the aforementioned remedies
without first proceeding under any of the other remedies available under any
other documents held by Assignee, and Assignee may resort to any remedies, at
the same or different times, as Assignee may deem advisable in its sole
discretion.
 
C.           After written notice of an Event of Default has been given to
Assignor, Assignor shall cause all Proceeds collected by it to be delivered to
Assignee forthwith upon receipt, in the original form in which received, bearing
such endorsements or assignments by Assignor as may be necessary to permit
collection thereof by Assignee and for such purpose.  Assignor hereby
irrevocably authorizes and empowers Assignee, its officers, employees and
authorized agents from and after the occurrence and continuance of an Event of
Default, to endorse and sign the name of Assignor on all checks, drafts, money
orders or other media of payments so delivered and such endorsements or
assignments shall, for all purposes, be deemed to have been made by Assignor
prior to any endorsement or assignment thereof by Assignee.  Assignee may use
any convenient or customary means for the purpose of collecting such checks,
drafts, money orders or other media of payment.
 
 
(7)

--------------------------------------------------------------------------------

 
 
Exhibit 10.23
 
8.           Limitation on Liability of Assignee.
 
A.           Neither Assignee nor any of its officers, directors, employees,
agents or counsel shall be liable for any action lawfully taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
gross negligence or willful misconduct.
 
B.           Assignor does hereby agree to indemnify Assignee and to hold
Assignee harmless against and with respect to any and all liability, deficiency,
damage, cost or expense resulting from any misrepresentation, breach of warranty
or representation or non-fulfillment of any covenant or agreement on the part of
Assignor under this Agreement, and any and all actions, suits, proceedings,
demands, assessments, judgments, costs, legal and accounting fees and other
expenses incidental to the foregoing indemnification.
 
9.           Amendments.  The provisions of this Agreement may from time to time
be waived, modified or amended with the written consent of Assignor and
Assignee.  Any waiver, permit, consent or approval of any kind or character on
the part of Assignee of any breach or default under this Agreement or any such
waiver of any provision or condition of this Agreement must be in writing and
shall be effective only to the extent in such writing specifically set forth.
 
10.           Defeasance and Assignability.  Upon payment in full of all of the
Obligations, this Agreement shall terminate and be of no further force or
effect.  Until such time, however, this Agreement shall remain in full force and
effect as security for all of the Obligations and shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  The satisfaction, or discharge, of any part of the Obligations hereby
secured shall not in any way satisfy or discharge this Agreement.  This
Agreement shall be binding upon and shall inure to the benefit of Assignor and
the legal representatives, heirs, successors and assigns of Assignor, and
Assignee and its successors and assigns.  Notwithstanding the foregoing,
Assignor shall not assign any rights or delegate any of his duties under this
Agreement, without the prior written consent of Assignee (and otherwise in
accordance with the provisions of the Loan Agreement).
 
11.           Miscellaneous.
 
A.           The headings in this Agreement are for convenience of reference
only and are not part of the substance of this Agreement.
 
B.           If any provision of this Agreement shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, but this Agreement shall be construed as if such
invalid or unenforceable provision had never been contained herein.
 
C.           No delay or failure on the part of Assignee in exercising any
right, remedy, power or privilege hereunder shall operate as a waiver thereof or
of any other right, remedy, power or privilege of Assignee hereunder or under
any of the Loan Documents, now or hereafter evidencing the Loan; nor shall any
single or partial exercise of any such right, remedy, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights and remedies of Assignee under
this Agreement are cumulative and not exclusive of any rights or remedies which
it might otherwise have.
 
 
(8)

--------------------------------------------------------------------------------

 
 
Exhibit 10.23
 
D.           In the event of any action at law or suit in equity in relation to
this Agreement, Assignor, in addition to all other sums which it may be required
to pay, will pay a reasonable sum for in-house and outside counsel attorneys'
fees and court costs incurred by Assignee in connection with the successful
prosecution of such action or suit and all other expenses of collection.
 
E.           In no event shall Assignee have any obligation to proceed against
Borrower, Assignor or any other person for any real or personal property pledged
or mortgaged to secure the Obligations before seeking satisfaction from
Assignor, and Assignee may proceed, prior or subsequent to, or simultaneously
with, the enforcement of Assignee's rights hereunder, and exercise any right or
remedy which it may have against any property, real or personal, as a result of
any lien it may have as security for all or any portion of the Obligations.
 
F.           Should any stamp or other tax, now or hereafter become payable with
respect to this Agreement or its execution or delivery, Assignor will promptly,
following demand therefor, pay the same and hold Assignee harmless from the cost
of same.
 
G.           All representations, warranties, covenants and agreements of
Assignor contained herein or made in writing in connection herewith shall
survive the execution and delivery of this Agreement.
 
H.           All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto ("Notices")
shall be in writing and shall be deemed to be given for purpose of this
Agreement in regard to personal delivery or prepaid courier, on the day that
such writing is delivered and in regard to telecopies on the date of
transmission, as follows:
 
Assignee:


Northlight Trust I
One Grand Central Place
60 East 42nd Street
Suite 2800
New York, NY 10165
Attention:  Mark P. Hirschhorn
Fax:  ___________________


with a copy to:


Dickinson Wright PLLC
15 N. 4th Street
Columbus, Ohio  43215
Attention:   Harlan W. Robins
Fax:  (248) 433-7274


Assignors:




Digital Cinema Destinations Corp.
250 E. Broad Street
Westfield, NJ 07090
Attention:  Brian D. Pflug, CFO
Fax:  _______________
FEIN:  27-3164577


with a copy to:


Eaton & Van Winkle LLP
3 Park Avenue 16th Floor
New York, NY 10016
Attention:  Joseph L. Cannella, Esq.
Fax:  (212) 779-9928
 
 
(9)

--------------------------------------------------------------------------------

 


Exhibit 10.23
 
or at such other address or telecopier number as any of the parties may from
time to time designate by written notice given as herein required.  Rejection or
refusal to accept or inability to deliver because no notice of changed address
was given shall be deemed a receipt of such notice.


If any day on which any notice, demand, instruction or other communication is
given or sent by any party hereto is not a business day, such notice, demand,
instruction or other communication shall be deemed to have been given or sent on
the business day next succeeding such non-business day.  This Section 11H shall
not be construed in any way to affect or impair any waiver of notice or demand
provided in this Agreement or in any other Loan Document or to require giving
notice or demand in any situation or for any reason.


I.           This Agreement shall be deemed to be a contract under the laws of
the State of New York and the execution and delivery hereof and the terms and
provisions hereof shall be governed by and construed in accordance with the laws
of said State including the Code.  Unless the context otherwise requires, all
terms used herein which are defined in the Code shall have the meanings therein
stated.
 
J.           This Agreement shall not operate to constitute Assignee as a
mortgagee in possession of the Operating Company’s property, or to place
responsibility for the control, care, management or repair of any improvements
upon Assignee, nor shall it operate to make Assignee responsible or liable for
any waste committed with respect to such property by any party, or for any
hazardous material placed upon or found at the property, or for any dangerous or
defective condition of the improvements or for any negligence in the management,
up-keep, repair or control of the improvements resulting in loss, injury, death
or damage to any contractor, sub-contractor licensee, invitee, employee or other
party, or for any other thing or matter whatsoever, until such time that
Assignee, as a substitute member of the Operating Company, assumes the
obligations of Assignor thereunder and then only to matters thereafter arising.
 
K.           EACH PARTY, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF
THE LOAN AGREEMENT, OR ANY RELATED INSTRUMENT OR AGREEMENT, OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THE OPERATING COMPANY AGREEMENT, THE NOTE, THIS
AGREEMENT, THE LOAN AGREEMENT, OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES.  NO PARTY SHALL SEEK TO
CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY ACTION IN WHICH A JURY TRIAL HAS
BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED.  IN THE EVENT OF A DISPUTE UNDER THE LOAN AGREEMENT, THE OPERATING
COMPANY AGREEMENT, THE NOTE, OR THIS AGREEMENT, EACH PARTY HEREBY AGREES THAT
EXCLUSIVE JURISDICTION AND VENUE LIES IN A COURT OF COMPETENT JURISDICTION IN
NEW YORK COUNTY, NEW YORK.  THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN
MODIFIED IN ANY RESPECT OR RELINQUISHED BY ANY PARTY EXCEPT BY A WRITTEN
INSTRUMENT EXECUTED BY ALL PARTIES.
 
 
(10)

--------------------------------------------------------------------------------

 
 
Exhibit 10.23
 
L.           All obligations of Assignor hereunder are joint and several
obligations of the Members.
 
M.           This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original.  Each of the counterparts shall constitute
but one and the same instrument and shall be binding upon each of the parties
individually as fully and completely as if all had signed but one instrument so
that the joint and several liability of each of the Assignors hereunder shall be
unaffected by the failure of any of the undersigned to execute any or all of
said counterparts.
 
[Remainder of page intentionally blank; signature page to follow]
 
 
(11)

--------------------------------------------------------------------------------

 
 
Exhibit 10.23
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day,
month and year first-above written.
 

 
MEMBERS/ASSIGNOR:


DIGITAL CINEMA DESTINATIONS CORP.,
a Delaware corporation
         
 
By:
/s/ A. Dale Mayo     Name:  A. Dale Mayo     Title:  CEO             ASSIGNEE:


NORTHLIGHT TRUST I, a Delaware statutory trust


By:  Northlight Special GPI, LLC, its Manager
           
By:
/s/ Mark Hirschhorn     Name:  Mark Hirschhorn     Title:  Manager  



                                                        
 
BLOOMFIELD 51757-7 1222417v3B
 
(12)

--------------------------------------------------------------------------------

 